Citation Nr: 1135337	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for the residuals of a sebaceous cyst of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 10 percent disability evaluation for sebaceous cyst of the right ear.  

As a final introductory matter, it does not appear that the issue of entitlement to service connection for a left ear sebaceous cyst has been addressed by the agency of original jurisdiction (AOJ).  During his April 2011 VA examination, the Veteran asserted that he suffered from a sebaceous cyst on his left ear.  As the AOJ has not yet adjudicated this issue, it is referred back to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased disability rating in excess of 10 percent for a sebaceous cyst of the right ear.  

The Veteran contends that his skin condition is worse than the 10 percent evaluation assigned.  The Veteran was afforded a VA examination for his right ear sebaceous cyst in April 2011.  The examiner noted that he was asked to evaluate the Veteran's claim for a sebaceous cyst of the right ear.  However, the examiner noted that the Veteran was adamant that the sebaceous cyst involved his left ear, not his right ear.  As a result, the examiner then reported that he interviewed the Veteran regarding a sebaceous cyst of his left ear.  Additionally, the examiner did not address the current severity of the Veteran's sebaceous cyst of his right ear (the residuals of), which he is service-connected for.  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his sebaceous cyst of the right ear.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1) The Veteran should be scheduled for a VA skin examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should describe the current nature, extent, and severity of the Veteran's sebaceous cyst of the right ear.   

Additionally, the examiner should provide a description of each scar, including the size and location.  Furthermore, the examiner should discuss whether the scars are superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); surface contour is elevated or depressed on palpation; hopo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  Furthermore, the examiner should also indicate whether any of the scars cause any limitation of the affected part.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



